DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 2/15/2022. Claims 1-20 are pending. Claims 1-16 will be considered for examination and claims 17-20 are withdrawn from consideration. 
3.	In light of applicant’s amendments to the title submitted on 2/15/2022, the objection to the specification is withdrawn.
4.  	The minor typographical errors to the claim 8 has been corrected, the objection to the claim is withdrawn.
5.  	In light of applicant’s amendments to the claims, the claims are no longer presumed to invoke 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. 	Claim 1-5, 7, 9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 2015/0154683 A1) in view of Han et al. (US 2015/0163442 A1).
	As in independent Claim 1, Nishioka teaches an information processing apparatus comprising: 
a registration section configured to register registration information of a plurality of modules in a database, the registration information of each module including information regarding at least one of an input variable of the module, an output variable of the module, a function of the module, or an effect of the module (see at least figs. 4-5, pars. 48, 52, 55, a production page stores information of product in a database, the information includes model number, price, title, shop, URL, etc.; further see pars.46-47); and 
a search section configured to search the database for a module having a related module function, on a basis of identification information regarding a product (see at least figs. 8-10, pars. 61-66, a search engine search the database for the module (e.g., product such as water purifier cartridge) having a related function based on the identification information of the module/product), 
wherein the registration section and the search section are each implemented via at least one processor (figs. 2-3, par. 43, a system includes a CPU that receives instructions and data from a memory for performing operations, such as searching, inputting and outputting data and the like).
Nishioka does not appear to explicitly teach that each module is an algorithm available to be downloaded.
However, in the same filed of the invention, Han teaches that each module is an algorithm available to be downloaded (figs. 15, 17, at least pars. 135-136, a list of image signal processing modules 1701, 1702, and 1703 (i.e., digital photographing apparatus (or camera) drivers/software) can be displayed to a user device response to a search input by a user. With a selection of one of the image signal processing modules, the selected image signal processing module can be downloaded from an external system (e.g., a market server of an online market, see at least par, 17); further see at least pars 123, 129-130).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the downloading of the selected modules provided via the online market taught by Han to download the selected modules provided via the online market when the user search the module resisted in the database (or online market).
The motivation or suggestion would be to provide a way to download a selected module so that a user can easily download optimized software/module/driver in exchanged hardware module for controlling the user device/apparatus via an online market.

 	As in Claim 2, Nishioka-Han teaches all the limitations of Claim 1. Nishioka-Han further teaches that the registration section registers, in the database, the registration information received from a first terminal of a seller of a module (Nishioka, see at least figs. 4-5, pars. 48, 52, 55,   the information of the product can be inputted/provided by a seller (e.g. shop)).  

 	As in Claim 3, Nishioka-Han teaches all the limitations of Claim 1. Nishioka-Han further teaches that the search section performs a search in the database on a basis of the identification information regarding the product and returns a result of the search to a second terminal of a buyer of a module (Nishioka, see at least figs. 8-10, pars. 61-66,  the search engine searches the product based on the identification information and returns a search result to a buyer as shown in fig. 10), the identification information regarding the product being70SYP328528 inputted to the second terminal of the buyer of the module (see at least figs. 8-10, the identification information can be inputted by the buyer and added to the database).  

 	As in Claim 4, Nishioka-Han teaches all the limitations of Claim 1. Nishioka-Han further teaches that the search section performs a search for candidate modules having an input variable common to an output variable of a module already searched for or candidate modules having an output variable common to an input variable of the module already searched for and presents the candidate modules to the second terminal (Nishioka, see at least figs. 8-10, pars. 61-66, the search engine returns the search result including a list of candidates modules/items to the buyers shown in fig. 10; Han,  see fig. 17 and at least 135-136).  

 	As in Claim 5, Nishioka-Han teaches all the limitations of Claim 4. Nishioka-Han further teaches that the search section performs a search for candidate modules having a module function similar to a module function designated by the second terminal and presents the candidate modules to the second terminal (Nishioka, see figs. 10, pars. 58-59, 66-77, the search engine can search for the candidate modules/products having a function similar/related fiction to the module inputted by the buyer).

  	As in Claim 7, Nishioka-Han teaches all the limitations of Claim 3. Nishioka-Han further teaches a supply section configured to build an application from selected modules of the plurality of modules, supply the application to the second terminal, the selected modules being selected by the second terminal on a basis of the result of the search performed by the search section (Han, figs. 15, 17, at least pars. 135-136, the list of image signal processing modules 1701, 1702, and 1703 (i.e., digital photographing apparatus (or camera) drivers/software) can be displayed to the user device response to a search input by the user. With a selection of one of the image signal processing modules, the selected image signal processing module can be downloaded from an external system (e.g., a market server of an online market, see at least par, 17); further see at least pars 123, 129-130), wherein the supply section is implemented via at least one processor (Nishioka, figs. 2-3, par. 43, a system includes a CPU that receives instructions and data from a memory for performing operations, such as searching, inputting and outputting data and the like; Han, at least par. 66).

  	As in Claim 9, Nishioka-Han teaches all the limitations of Claim 1. Nishioka-Han further teaches that the registration section further registers, in the database, alias information regarding at least one of the input variable or the output variable of the module (Nishioka, see at least figs. 4-5, pars. 48, 52, 55, a production page stores information of product in a database, the information includes model number, price, title, shop, URL, etc.; further see pars.46-47).

	As in Claim 13, Nishioka-Han teaches all the limitations of Claim 1. Nishioka-Han further teaches an optimization section configured to optimize a module selected by the second terminal (Han, at least pars. 175, 209, 211the external system optimizes the modules  by providing an updated version of an application that may use a new function available in the exchanged hardware/camera module), wherein the optimization section is implemented via at least one processor(Nishioka, figs. 2-3, par. 43, a system includes a CPU that receives instructions and data from a memory for performing operations, such as searching, inputting and outputting data and the like; Han, at least par. 66).

	As in Claim 14, Nishioka-Han and Carter teaches all the limitations of Claim 13. Nishioka-Han and Carter further teaches that the optimization section optimizes the module on a basis of configuration information regarding a processor designated by the second terminal (Han, at least pars. 175, 209, 211, for the selected module on the user device, the external system provides  the optimized modules  by providing the updated version of the application that may use the new function available in the exchanged hardware/camera module; further see at least pars. 135-136).  


7. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 2015/0154683 A1) in view of Han et al. (US 2015/0163442 A1) and further in view of Silvestre et al. (US 2012/0226698 A1).
 	As in Claim 6, Nishioka-Han teaches all the limitations of Claim 5. Nishioka-Han further does not teach that the search section performs a module search on the second terminal on a basis of a similarity-degree search range that is parameter-adjusted in a sliding manner.  
 	However, in the same field of the invention, Silvestre teaches that the search section performs a module search on the second terminal on a basis of a similarity-degree search range that is parameter-adjusted in a sliding manner (figs. 3-6, pars. 44, 54, 56-57, 60, a system can receive user preferences or search criteria of similar sensory characteristic to match against products in a database using a slider to indicate a range or scale of the user preferences or search criteria of similar sensory characteristic).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the downloading of the selected modules provided via the online market taught by Han with the indicating of the range of the similar characteristic using the slider taught by Silvestre to indicate the range of the similar characteristic using the slider when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to provide a slider for indicating a range of similar characteristic so that a user can easily modify the range of the similarity for searching products.


 8. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 2015/0154683 A1) in view of Han et al. (US 2015/0163442 A1) and further in view of Takashi et al. (JP2004185103 A, published on July 2, 2004).
 	As in Claim 8, Nishioka-Han teaches all the limitations of Claim 7. Nishioka-Han does not teach that a first module is connected to a second module having an input variable common to an output variable of the first module after verifying earlier and later input/output states.  
 	However, in the same filed of the invention, Takash teaches that a first module is connected to a second module having an input variable common to an output variable of the first module after verifying earlier and later input/output states (at least figs. 5, 8-14, pars. 50-51, 62, 65-67).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the downloading of the selected modules provided via the online market taught by Han with the connecting of the modules in the query/application/list taught by Takash to connect the modules in the query/application/list when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to provide a way to connect modules in the query/list so that all the related modules and data can be liked and easily retrieved from the database.


9. 	Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 2015/0154683 A1) in view of Han et al. (US 2015/0163442 A1) and further in view of Shuiping, Li (JP2017117309 A, published on June 29, 2017).
 	As in Claim 10, Nishioka-Han teaches all the limitations of Claim 3. Nishioka-Han further teach wherein the testing section is implemented via at least one processor(Nishioka, figs. 2-3, par. 43, a system includes a CPU that receives instructions and data from a memory for performing operations, such as searching, inputting and outputting data and the like; Han, at least par. 66).
Nishioka-Han does not teach a testing section configured to test operation of an application that is built from selected modules of the plurality of modules, the selected modules being-5-Patent Application No. 17/263,386 Reply to Non-Final Office Action of November 15, 2021 selected by the second terminal.
However, Shuiping teaches a testing section that tests operation of an application that is built from a plurality of modules selected by the second terminal (at least pars. 31, 40-41, 49-49, 54, a smartphone application test automation system/service that can test modules (e.g., applications) selected by a user).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the downloading of the selected modules provided via the online market taught by Han with the testing of the modules selected by the user taught by Shuiping to teste of the modules when the device searches the module/product from the database. The motivation or suggestion would be to provide a way to test the modules before purchasing the product for the user’s convenience.
 	As in Claim 11, Nishioka-Han and Shuiping teach all the limitations of Claim 10. Nishioka-Han and Shuiping further teach that the testing section tests the operation of the application by using test data uploaded from the second terminal and returns a result of the test to the second terminal (Shuiping, at least pars. 31, 40-41, 49-49, 54).  

 	As in Claim 12, Nishioka-Han and Shuiping teach all the limitations of Claim 10. Nishioka-Han and Shuiping further teach that the testing section receives input data for the application from the second terminal, operates the application, and returns output data of the application to the second terminal (Shuiping, at least pars. 31, 40-41, 49-49, 54).  


10. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, Yuhei (US 2015/0154683 A1) in view of Han et al. (US 2015/0163442 A1) and further in view of Cella et al. (US 2018/0284735 A1).
 	As in Claim 15, Nishioka-Han teaches all the limitations of Claim 13. Nishioka-Han does not teaches that the module includes a neural network module, and the optimization section presents a trade-off with at least one of processing speed, power consumption, or recognition accuracy to the second terminal on a basis of a designated combination of setting values of data types for parameter model compression of the neural network module that is set by the second terminal.  
 	However, Cella teaches that the module includes a neural network module, and the optimization section presents a trade-off with at least one of processing speed, power consumption, or recognition accuracy to the second terminal on a basis of a designated combination of setting values of data types for parameter model compression of the neural network module that is set by the second terminal (at least pars. 924-925; further see par. 321).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the searching of the module/product from the database comprising the registered products information taught by Nishioka with the downloading of the selected modules provided via the online market taught by Han with the optimizing of the module using the neural network with the data sets taught by Cella to optimize the module using the neural network module when the device searches the module/product from the database comprising the registered products information. The motivation or suggestion would be to use the neural network module that may be trained by an optimization algorithm to effectively predict patterns or results.

 	Claim 16 is substantially similar to Claim 1 and rejected under the same rationale.

Response to Arguments
11.	Applicant's arguments with respect to the claims 1-16 have been fully considered, but are moot in view of the new ground(s) of rejection.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144